DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 05/18/2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe (EP) on 07/28/2016. It is noted, however, that applicant has not filed a certified copy of the EP 16181692.1 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 62327500, filed on 04/26/2016. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2018 and 05/18/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa Jr. et al. US 6511427 B1 "Sliwa" and further in view of Lee US 20070036492 A1 “Lee” and Takaya et al. US 5175214 A "Takaya" and Boenning US 4935699 A “Boenning”.
In regard to claim 1, Sliwa teaches “An ultrasound device comprising a transducer arrangement and an acoustically transmissive window over said arrangement, said window comprising an elastomer layer […], the elastomer layer having a pressure-sensitive conductivity, the ultrasound device further comprising an electrode arrangement coupled to said elastomer layer and adapted to measure said pressure-sensitive conductivity, wherein the transducer arrangement is adapted to generate ultrasound 
In regard to an ultrasound device comprising a transducer arrangement and an acoustically transmissive window over said arrangement, Sliwa discloses “FIG. 1 is a sectional view 100 of an ultrasound imaging probe 103 including a peripheral pressure-mapping sensing mechanism 101 for providing both pressure information and diagnostic ultrasound imaging information. Ultrasound imaging probe 103 includes pressure-sensing or pressure applying mechanisms 101, pressure sensing or pressure applying mechanism backers 101, strain relief 104, connecting cable 105, and protective rubber window or membrane 110. The probe 103 is applied and acoustically coupled to body-tissue 111. Body-tissue 111 contains a tumor or hard nodule 112 to be detected. Pressure-mapping sensing mechanisms or pressure application mechanisms 101 (or a combined mechanism) mounted on dedicated backers 102 are arranged peripherally to PZT imaging transducer array 106 mounted on attenuating backing block 107” [Column 4, Lines 17-31]. In this case, the ultrasound imaging probe 103 constitutes an ultrasound device because it includes a transducer arrangement (i.e. the PZT imaging transducer array 106) and an acoustically transmissive window (i.e. the protective rubber window or membrane 110). As shown in FIG. 1, the protective rubber window or membrane 110 is located over the PZT imaging transducer array 106, therefore, the acoustically transmissive window the said transducer arrangement. Furthermore, since “the membrane or window 110 shown in FIG. 1 is thin so as to not smooth-over or hide pressure peaks originating from underlying tumors 112” [Column 6, Line 40-42], under broadest reasonable interpretation, the membrane or window 110 is an acoustically transmissive window. 
In regard to an elastomer layer and the elastomer layer having a pressure-sensitive conductivity, Sliwa discloses “Ultrasound imaging probe 103 includes pressure-sensing or pressure applying mechanisms 101, pressure sensing or pressure applying mechanism backers 102” [Column 4, Line 20-
In regard to the ultrasound device including an electrode arrangement coupled to said elastomer layer and adapted to measure said pressure-sensitive conductivity, Sliwa discloses “Pressure-mapping sensing mechanisms or pressure application mechanisms 101 (or a combined mechanism) mounted on dedicated backers 102 are arranged peripherally to PZT imaging transducer array 106 mounted on attenuating backing block 107. At least one flexible circuit or wiring bundle 108 connects PZT imaging transducer array 106 and pressure-mapping sensing mechanisms 101 to coaxial electrical termination region 109 in the interior of ultrasound imaging probe 103” [Column 4, Lines 27-35]. In this case, the at least one circuit or wiring bundle 108 constitutes an electrode arrangement. As shown in FIG. 1, the at least one circuit or wiring bundle 108 is connected to the PZT imaging transducer array 106 and the pressure-mapping sensing mechanism 101 (i.e. the elastomer layer). Since the pressure-mapping sensing mechanism or pressure application mechanism 101 (i.e. the elastomer layer) has 
In regard to the transducer arrangement being adapted to generate ultrasound waves having a minimum wavelength in a body of a patient to be exposed to the ultrasound waves, Sliwa discloses “FIG. 11 shows how the ultrasound system may interpret the data obtained from a multiple array probe and construct a 2-D display or a 3-D display. In a 3-D display, a secondary array is used as a tracking array to provide motion estimation data as the principal transducer array is swept in the elevation direction. Transducer 1104 transmits pulses generated by system transmitters (not shown) to body tissue 1102, and receives echoes from interfaces in body tissue 1102” [Column 12, Lines 58-65]. Since the ultrasound system includes a transducer 1104 that transmits pulses generated by the system transmitters to body tissue 1102 and receives the echoes from interface in body tissue 1102, under broadest reasonable interpretation the transducer arrangement is adapted to generate ultrasound waves having a minimum wavelength in a body of a patient to be exposed to the ultrasound waves.
Sliwa does not teach the “ultrasound waves having a wavelength range between 0.1 and 0.2 mm”.
Lee teaches the “ultrasound waves having a wavelength range between 0.1 and 0.2 mm” [0133].
In regard to the ultrasound waves having a wavelength range between 0.1 and 0.2 mm, Lee discloses “SAW based addressing scheme requires a piezoelectric substrate which is thicker than an acoustic wavelength. Since the wavelength of an ultrasound wave is of the order of 100-200 microns (for a 10 MHz wave), the needed thickness of the piezoelectric substrate is of the order of a fraction of a millimeter to about a millimeter” [0133]. By performing unit conversion it is well known that 0.1 mm is equivalent to 100 microns and 0.2 mm is equivalent to 200 microns. Therefore, since the wavelength of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound device of Sliwa so as to include the wavelength range between 0.1 and 0.2 mm as disclosed in Lee in order to generate ultrasound waves with a wavelength that can be easily propagated through the body of a patient. Transducers typically operate within frequencies of approximately 10 MHz to 20 MHz. By operating the transducer arrangement within this frequency range such that ultrasound waves can be generated within the wavelength range between 0.1 and 0.2 mm, the transducer arrangement can reach structures within the patient’s body more readily. Therefore, it would be obvious to modify the transducer arrangement of Sliwa so as to achieve generating ultrasound waves within the wavelength range 0.1 and 0.2 mm. Combining the prior art elements according to known techniques would yield the predictable result of generating ultrasound waves that can be readily propagated through the patient’s body.
The combination of Sliwa and Lee does not teach that the elastomer layer as “having conductive particles dispersed in the elastomer” or that “the conductive particles having a maximum diameter of less than 10% of a minimum wavelength associated with the wavelength range”.
Takaya teaches that the elastomer layer as “having conductive particles dispersed in the elastomer, the elastomer layer having a pressure-sensitive conductivity” [Column 2, Lines 6-12, Abstract; Column 2, Lines 37-44].
In regard to the elastomer layer having conductive particles dispersed therein, Takaya discloses “In order to accomplish the above and other objects, the compound according to the invention comprises a matrix material having insulating and elastomeric properties, and conductive particles of a macromolecular material having a spherical particle configuration and baked and carbonized, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound device of Sliwa and Lee so as to include the conductive particles disclosed in Takaya in order to allow the elastomer layer to detect changes in pressure. The elastomer layer is intended to protect the patient as well as the transducer arrangement as ultrasonic waves are transmitted through the patient. These spherical particles have conductivity and it is possible to use particles that have uniform particle size to allow the compound to have highly stable pressure-sensitive conductive properties [Takaya: Column 2, Lines 57-64]. By utilizing the elastomer layer, the pressure that is applied to the patient during an ultrasound procedure can be monitored. 
The combination of Sliwa, Lee and Takaya does not teach “the conductive particles having a maximum diameter of less than 10% of a minimum wavelength associated with the wavelength range”.
Boenning teaches “the conductive particles having a maximum diameter of less than 10% of a minimum wavelength associated with the wavelength range” [Claim 6].
In regard to the conductive particles having a maximum diameter of less than 10 % of a minimum wavelength associated with the wavelength range, Boenning discloses “wherein the electrical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sliwa, Lee and Takaya so as to include the conductive particles having a maximum diameter of less than 10 % of a minimum wavelength associated with the wavelength range as disclosed in Boenning in order to allow the ultrasound waves to propagate through the elastomer layer more efficiently. Combining the prior art elements according to know techniques would yield the predictable result of allowing ultrasound waves to propagate through the elastomer layer.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Sliwa. Likewise, Sliwa teaches “The ultrasound device of claim 1, wherein the elastomer layer has an acoustic impedance that is matched to the acoustic impedance of a body to be exposed to the ultrasound waves produced by the ultrasound device and/or to the acoustic impedance of the transducer arrangement” [Column 6, Lines 27-31; Column 6, Lines 17-22].
In regard to the elastomer layer having an acoustic impedance that is matched to the acoustic impedance of a body to be exposed to ultrasound waves and/or the transducer arrangement, Sliwa 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sliwa does not teach “wherein the elastomer is a polyolefin, a diene polymer or a polysiloxane, a co-polymer or block-copolymer comprising a polyolefin, a diene polymer or a polysiloxane or a blend thereof”.
Takaya teaches “wherein the elastomer is a polyolefin, a diene polymer or a polysiloxane, a co-polymer or block-copolymer comprising a polyolefin, a diene polymer or a polysiloxane or a blend thereof” [Column 2, Lines 13-28].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound device of Sliwa so as to include the elastomer composition disclosed in Takaya in order for the elastomer to have high heat resistance, ideal electrical properties and good resistance to chemicals. Since the elastomer layer is located over the transducer arrangement it has to be able to withstand the ultrasonic waves that pass through it without heating up. If the elastomer layer did not have high heat resistance, then the patient may experience discomfort when being examined due to a buildup of heat between the ultrasound probe and the tissue being 
In regard to claim 5, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, Sliwa does not teach “wherein the conductive particles comprise at least one of carbon particles, carbon composite particles, ceramic particles, metal particles, metal alloy particles, composite metal particles and conductive metal oxide particles”.
Takaya teaches “wherein the conductive particles comprise at least one of carbon particles, carbon composite particles, ceramic particles, metal particles, metal alloy particles, composite metal particles and conductive metal oxide particles” [Column 2, Lines 6-12; Column 2, Lines 22-28].
In regard to the conductive particles comprising at least one of the listed particle types, Takaya discloses “In order to accomplish the above and other objects, the compound according to the invention comprises a matrix material having insulating and elastomeric properties, and conductive particles of a macromolecular material having a spherical particle configuration and baked and carbonized, the conductive particles being incorporated and dispersed into the matrix material” [Column 2, Lines 6-12] and “Macromolecular materials having a spherical particle configuration useful for the purpose of the invention include styrene, vinyl-chloride, vinylidene-chloride, methyl methacrylate, and furfuryl alcohol, all in spherical particle form prepared by suspension polymerization, and resol resins chemically pulverized in spherical particle form” [Column 2, Lines 22-28]. Since the conductive particles are carbonized and the macromolecular materials that make them up include styrene, vinyl-chloride, vinylidene-chloride, methyl methacrylate, and furfuryl alcohol, which are all carbon based compounds, under broadest reasonable interpretation the conductive particles can comprise carbon composite particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound device of Sliwa so as to include the elastomer layer 
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sliwa does not teach “wherein the volume of the conductive particles in the elastomer layer is at least 15% by volume based on the total volume of the elastomer layer”.
Takaya teaches “wherein the volume of the conductive particles in the elastomer layer is at least 15% by volume based on the total volume of the elastomer layer” [Column 2, Lines 44-56].
In regard to the volume of the conductive particles in the elastomer being at least 15% by volume based on the total volume of the elastomer layer, Takaya discloses “The proportion of the particles may be suitably determined according to the desired characteristics and sensitivity, and also to the type of the matrix material. However, if it is less than 20% by volume, the compound may not exhibit any sufficient conductivity, and it is more than 60% by volume, the variation in conductivity (resistance) when the compound is under pressure, from the conductivity level when the compound is not under pressure, is insignificant, the compound being thus of no practical use. Therefore, the proportion of the particles should be within the range of 20 vol. % to 60 vol. %” [Column 2, Lines 44-56]. Since the proportion of the particles within the matrix material (i.e. the elastomer layer) can be within the range of 20 vol. % to 60 vol. %, under broadest reasonable interpretation the volume of the conductive particles in the elastomer layer can be at least 15% by volume based on the total volume of the conductive particles.

In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Sliwa. Likewise, Sliwa discloses “An ultrasound arrangement comprising the ultrasound device of claim 1 and a holder adapted to hold the ultrasound device in an orientation against a body surface to be exposed to ultrasound waves generated with the ultrasound device, the holder comprising an actuator arrangement for adjusting the orientation of the ultrasound device and a controller adapted to control the actuator arrangement, the controller being responsive to a signal provided by the electrode arrangement indicative of a change in resistivity of the elastomer layer” [Column 9, Lines 25-30; Column 4, Lines 55-64; Column 8, Lines 40-50; Column 11, Lines 51-62; Column 4, Line 20-22; Column 13, Lines 22-31; Column 4, Lines 27-35; FIG. 1].
In regard to an ultrasound arrangement comprising the ultrasound device of claim 1 and a holder adapted to hold the ultrasound device in an orientation against a body surface to be exposed to ultrasound waves generated with the ultrasound device, Sliwa discloses “FIG. 5 is a side schematic view 
In regard to the holder comprising an actuator arrangement for adjusting the orientation of the ultrasound device and a controller adapted to control the actuator arrangement, Sliwa discloses “A second embodiment of the invention is directed to a diagnostic medical ultrasound probe with one or more ultrasound imaging transducer elements and a body-tissue mechanical displacement mechanism comprised of one or more mechanical actuators or voice coils. The body-tissue mechanical displacement mechanism is preferably comprised of separate electromechanical elements or tools, such as solenoids or voice coils, controlled in amplitude of body-tissue displacement, frequency of body tissue displacement, and phase of body tissue displacement” [Column 4, Lines 55-64]. Since the body-tissue mechanical displacement mechanism is comprised of one or more mechanical actuators (i.e. an actuator arrangement), under broadest reasonable interpretation, the body-tissue mechanical displacement mechanism also constitutes a holder that comprises an actuator arrangement for adjusting the orientation of the actuator arrangement. Additionally, since the body-tissue mechanical displacement mechanism further includes separate electromechanical elements or tools that control the amplitude, frequency and phase of body-tissue displacement, under broadest reasonable interpretation a controller has to be present to control the actuator arrangement. 
In regard to the controller being responsive to a signal provided by the electrode arrangement indicative of a change in resistivity of the elastomer layer, Sliwa discloses “FIG. 4 is a perspective schematic view of one preferred probe configuration 400, with a secondary motion tracking transducer 
In regard to the elastomer layer, Sliwa discloses “Ultrasound imaging probe 103 includes pressure-sensing or pressure applying mechanisms 101, pressure sensing or pressure applying mechanism backers 102” [Column 4, Line 20-22]. Furthermore, Sliwa discloses “Preferably, the embodiments incorporate reusable ultrasound imaging probes. If the ultrasound imaging probe is reusable, the probe is fabricated with plastic, which is tolerant of at least one application of chemical 
In regard to the electrode arrangement, Sliwa discloses “Pressure-mapping sensing mechanisms or pressure application mechanisms 101 (or a combined mechanism) mounted on dedicated backers 102 are arranged peripherally to PZT imaging transducer array 106 mounted on attenuating backing block 107. At least one flexible circuit or wiring bundle 108 connects PZT imaging transducer array 106 and pressure-mapping sensing mechanisms 101 to coaxial electrical termination region 109 in the interior of ultrasound imaging probe 103” [Column 4, Lines 27-35]. In this case, the at least one circuit or wiring bundle 108 constitutes an electrode arrangement. As shown in FIG. 1, the at least one circuit or wiring bundle 108 is connected to the PZT imaging transducer array 106 and the pressure-mapping sensing mechanism 101 (i.e. the elastomer layer). Since the pressure-mapping sensing mechanism or pressure application mechanism 101 (i.e. the elastomer layer) has pressure sensitive conductivity and the at least one circuit or wiring bundle 108 (i.e. electrode arrangement) is connected to the elastomer layer, under broadest reasonable interpretation, the electrode arrangement is coupled to the elastomer layer and is adapted to measure said pressure-sensitive conductivity of the elastomer layer.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa Jr. et al. US 6511427 B1 "Sliwa", Lee US 20070036492 A1 “Lee”, Takaya et al. US 5175214 A "Takaya" and Boenning US 4935699 A “Boenning” as applied to claims 1-2, 4-6, and 14 above, and further in view of Yamashita et al. US 20070161903 A1 "Yamashita".
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Sliwa, Lee, Takaya and Boenning does not teach “wherein the acoustic impedance of the elastomer layer is in the range of 1.3-3.0 MRayls, preferably wherein the acoustic impedance in in the range of 1.3-1.9 MRayls”. 
Yamashita teaches “wherein the acoustic impedance of the elastomer layer is in the range of 1.3-3.0 MRayls, preferably wherein the acoustic impedance in in the range of 1.3-1.9 MRayls” [0059].
In regard to the acoustic impedance of the elastomer layer being in the range of 1.3-3.0 MRayls, Yamashita discloses “In an array-type ultrasonic probe including the acoustic matching layer of a four-layers structure, it is desirable […] for the uppermost acoustic matching layer in contact with the acoustic lens to contain a denatured polyether resin and an another resin having an acoustic impedance higher than that of the denatured polyether resin. It is also desirable for the uppermost acoustic matching layer to have an acoustic impedance of 1.6 to 2.5 MRayls at 25°C” [0059]. In this case, the uppermost acoustic matching layer constitutes an elastomer layer because it contains a denatured polyether resin. Since the upper acoustic matching layer can have an acoustic impedance between .6 to 2.5 MRayls, under broadest reasonable interpretation, the elastomer layer can have an acoustic impedance between the range of 1.3-3.0 MRayls. Additionally, since the acoustic impedance can be 1.6 to 2.5 MRayls, an impedance within the preferred range of 1.3-1.9 MRayls can be selected for use in the elastomer layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sliwa, Lee, Takaya and Boenning so as to include 
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Sliwa, Lee, Takaya and Boenning does not teach “wherein the elastomer layer has a thickness in the range of 10-200 µm”.
Yamashita teaches “wherein the elastomer layer has a thickness in the range of 10-200 µm” [0053, 0059].
In regard to the elastomer layer having a thickness in the range of 10-200 µm, Yamashita discloses “In the acoustic matching layer having the particular three layers structure, the thickness of each of these acoustic matching layers is changed depending on the acoustic velocity. The uppermost acoustic matching layer 73 has a standard thickness of λ/4, where λ denotes the wavelength of the ultrasonic wave. To be more specific, it is desirable for the uppermost acoustic matching layer 73 to have a thickness falling within a range of 30 to 200 µm” [0053]. Furthermore, Yamashita discloses “In an array-type ultrasonic probe including the acoustic matching layer of a four-layers structure, it is desirable […] for the uppermost acoustic matching layer in contact with the acoustic lens to contain a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sliwa, Lee, Takaya and Boenning so as to include thickness of the elastomer layer as disclosed in Yamashita in order to allow the ultrasound waves to pass through the elastomer layer and into the tissue to be examined. Impedance by definition is the opposition to the flow of current in a circuit. When the impedance and thickness of a substance is higher, there is more resistance to the flow of current through that substance. By ensuring that the acoustic impedance and the thickness of the elastomer layer is within the specified range, this can ensure that the elastomer layer does not cause undesirable reflection. Therefore, the ultrasonic wave can travel through the elastomer and into the tissue more easily.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa Jr. et al. US 6511427 B1 "Sliwa" Lee US 20070036492 A1 “Lee”, Takaya et al. US 5175214 A "Takaya" and Boenning US 4935699 A “Boenning” as applied to claims 1-2, 4-6, and 14 above, and further in view of McArdle et al. US 20030180508 A1 "McArdle".
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sliwa, Lee and Boenning does not teach “wherein the elastomer layer comprises a mixture of conductive particles and non-conductive particles dispersed in the elastomer layer”.

In regard to the elastomer layer comprising a mixture of conductive particles dispersed in the elastomer layer, Takaya discloses “In order to accomplish the above and other objects, the compound according to the invention comprises a matrix material having insulating and elastomeric properties, and conductive particles of a macromolecular material having a spherical particle configuration and baked and carbonized, the conductive particles being incorporated and dispersed into the matrix material” [Column 2, Lines 6-12]. Therefore, the matrix material (i.e. the elastomer layer) includes conductive particles that are incorporated and dispersed within it.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound device of Sliwa so as to include the conductive particles disclosed in Takaya in order to allow the elastomer layer to detect changes in pressure. The elastomer layer is intended to protect the patient as well as the transducer arrangement as ultrasonic waves are transmitted through the patient. These spherical particles have conductivity and it is possible to use particles that have uniform particle size to allow the compound to have highly stable pressure-sensitive conductive properties [Takaya: Column 2, Lines 57-64]. By utilizing the elastomer layer, the pressure that is applied to the patient during an ultrasound procedure can be monitored. 
The combination of Sliwa and Takaya does not teach “non-conductive particles”. 
McArdle teaches “non-conductive particles” [0194, 0195].
In regard to non-conductive particles, McArdle discloses “Depending upon the end-use application of the products of the present invention, the particles may be conductive or non-conductive. That is the particles may be conductive, whether thermally or electrically conductive, or optically transmissive” [0194] and “for electronic applications, the substantive particles should be electronically conductive and substantially non-magnetic. […] Suitable particles may be constructed entirely of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sliwa and Takaya so as to include the non-conductive particles of McArdle in order to allow the ultrasound waves to propagate through the elastomer layer. If only conductive particles are included then is it possible that too much ultrasonic energy may propagate through the elastomer layer causing damage to the layer. By including non-conductive particles, the amount of ultrasonic energy that propagates through the elastomer layer can be controlled such that the amount of ultrasonic energy that passes through the elastomer layer is a sufficient amount to maintain the structural integrity of the elastomer layer. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa Jr. et al. US 6511427 B1 "Sliwa", Lee US 20070036492 A1 “Lee”, Takaya et al. US 5175214 A "Takaya" and Boenning US 4935699 A “Boenning” as applied to claims 1-2, 4-6, and 14 above, and further in view of Barnes et al. US 20040236223 A1 "Barnes".
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Sliwa in further view of Barnes. Sliwa teaches “the elastomer layer” [Column 4, Line 20-22; Column 13, Lines 22-31] and “the electrode arrangement” [Column 4, Lines 27-35; FIG. 1].
In regard to the elastomer layer, Sliwa discloses “Ultrasound imaging probe 103 includes pressure-sensing or pressure applying mechanisms 101, pressure sensing or pressure applying 
In regard to the electrode arrangement, Sliwa discloses “Pressure-mapping sensing mechanisms or pressure application mechanisms 101 (or a combined mechanism) mounted on dedicated backers 102 are arranged peripherally to PZT imaging transducer array 106 mounted on attenuating backing block 107. At least one flexible circuit or wiring bundle 108 connects PZT imaging transducer array 106 and pressure-mapping sensing mechanisms 101 to coaxial electrical termination region 109 in the interior of ultrasound imaging probe 103” [Column 4, Lines 27-35]. In this case, the at least one circuit or wiring bundle 108 constitutes an electrode arrangement. As shown in FIG. 1, the at least one circuit or wiring bundle 108 is connected to the PZT imaging transducer array 106 and the pressure-mapping sensing mechanism 101 (i.e. the elastomer layer). Since the pressure-mapping sensing mechanism or pressure application mechanism 101 (i.e. the elastomer layer) has pressure sensitive conductivity and the at least one circuit or wiring bundle 108 (i.e. electrode arrangement) is connected to the elastomer 
The combination of Sliwa, Lee, Takaya and Boenning does not teach “wherein the elastomer layer is sandwiched between the electrode arrangements”.
Barnes teaches “wherein the elastomer layer is sandwiched between the electrode arrangements” [0019, 0028, and 0029].
In regard to the elastomer layer being sandwiched between the electrode arrangements, Barnes discloses “To enhance the safety and/or performance of an ultrasonic system, such as providing biophysical data from the patient, sensors are integrated with ultrasound transducers. For example, CMUTs are made of micro-machined silicon. The same micro machining techniques or integrated circuit techniques are used to form other sensors, such as temperature, pressure or chemical sensors. The sensors are implemented on the same substrate as the CMUT or the CMUT membrane can function both as an ultrasound transducer and a sensor of other information” [0019]. Since the “sensor 16 is a temperature sensor, pressure sensor, microphone, chemical sensor, viscosity sensor, gas sensor or other sensor now known or later developed for sensing non-ultrasound information. The sensor 16 comprises a microelectromechanical device, an integrated circuit device, discrete analog component, digital component, combinations thereof or other sensor device now known or later developed” [0028], under broadest reasonable interpretation, the sensor 16 constitutes an electrode. Furthermore, Barnes discloses “In yet other alternative embodiments, the sensor 16 is positioned on or near the transducer elements 14 and/or the acoustic window 20” [0029]. Since the sensors can be integrated with ultrasound transducers on micro-machined silicon and the sensor 16 can be positioned on or near the transducer elements and or the acoustic window, under broadest reasonable interpretation, the elastomer layer, disclosed in Sliwa, can be configured such that the elastomer layer is sandwiched between the electrode arrangement.

In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Sliwa. Likewise, Sliwa teaches “wherein the electrode arrangement comprises an electrode matrix to measure the pressure-sensitive conductivity of individual portions of the elastomer layer” [Column 4, Lines 27-35; Column 5, Lines 52-56; Column 4, Line 20-22; Column 13, Lines 22-31].
In regard to electrode arrangement to measure the pressure-sensitive conductivity of individual portions of the elastomer layer, Sliwa discloses “Pressure-mapping sensing mechanisms or pressure application mechanisms 101 (or a combined mechanism) mounted on dedicated backers 102 are arranged peripherally to PZT imaging transducer array 106 mounted on attenuating backing block 107. At least one flexible circuit or wiring bundle 108 connects PZT imaging transducer array 106 and pressure-mapping sensing mechanisms 101 to coaxial electrical termination region 109 in the interior of ultrasound imaging probe 103” [Column 4, Lines 27-35]. In this case, the at least one circuit or wiring bundle 108 constitutes an electrode arrangement. As shown in FIG. 1, the at least one circuit or wiring bundle 108 is connected to the PZT imaging transducer array 106 and the pressure-mapping sensing mechanism 101 (i.e. the elastomer layer). Since the pressure-mapping sensing mechanism or pressure 
In regard to the elastomer layer, Sliwa discloses “Ultrasound imaging probe 103 includes pressure-sensing or pressure applying mechanisms 101, pressure sensing or pressure applying mechanism backers 102” [Column 4, Line 20-22]. Furthermore, Sliwa discloses “Preferably, the embodiments incorporate reusable ultrasound imaging probes. If the ultrasound imaging probe is reusable, the probe is fabricated with plastic, which is tolerant of at least one application of chemical sterilization, steam sterilization (autoclaving), or Steris.TM. sterilization. Plastics that can be used for these embodiments include: Pellethane.RTM. thermoplastic polyurethane elastomer available from Dow Corporation, located in Midland, Mich., and Hytrel.RTM. polyester elastomer, available from Du Pont Corporation, located in Wilmington, Del” [Column 13, Lines 22-31]. Therefore, the ultrasound probe can include a thermoplastic polyurethane elastomer or a polyester elastomer that under broadest reasonable interpretation, can be disposed over the probe 103 in a layer. Since the probe 103 includes pressure-sensing or pressure applying mechanisms 101 and the probe can be fabricated with an elastomer (i.e. Pellethane.RTM. thermoplastic polyurethane elastomer or Hytrel.RTM. polyester elastomer), under broadest reasonable interpretation, the pressure-sensing or pressure applying mechanisms 101 constitute an elastomer layer that has pressure-sensitive conductivity.
In regard to the electrode arrangement comprising an electrode matrix, Sliwa discloses that “the pressure mechanisms 101 may be of a matrix design and may have tightly spaced pixels (as tightly spaces as manufacturable) or loosely spaced pixels in order to allow beamforming of the pressurization depth” [Column 5, Lines 52-56]. As stated previously the pressure sensing mechanisms 101 constitute an elastomer layer and the wiring bundle 108 constitutes an electrode arrangement. Since the electrode 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sliwa teaches the “acoustically transmissive window” [FIG. 1, Column 4, Lines 17-31; Column 6, Line 40-42].
In regard to the acoustically transmissive window, Sliwa discloses "FIG. 1 is a sectional view 100 of an ultrasound imaging probe 103 including a peripheral pressure-mapping sensing mechanism 101 for providing both pressure information and diagnostic ultrasound imaging information. Ultrasound imaging probe 103 includes pressure-sensing or pressure applying mechanisms 101, pressure sensing or pressure applying mechanism backers 101, strain relief 104, connecting cable 105, and protective rubber window or membrane 110. The probe 103 is applied and acoustically coupled to body-tissue 111. Body-tissue 111 contains a tumor or hard nodule 112 to be detected. Pressure-mapping sensing mechanisms or pressure application mechanisms 101 (or a combined mechanism) mounted on dedicated backers 102 are arranged peripherally to PZT imaging transducer array 106 mounted on attenuating backing block 107” [Column 4, Lines 17-31]. In this case, the ultrasound imaging probe 103 constitutes an ultrasound device because it includes a transducer arrangement (i.e. the PZT imaging transducer array 106) and an acoustically transmissive window (i.e. the protective rubber window or membrane 110). As shown in FIG. 1, the protective rubber window or membrane 110 is located over the PZT imaging transducer array 106, therefore, the acoustically transmissive window the said transducer arrangement. Furthermore, since “the membrane or window 110 shown in FIG. 1 is thin so as to not smooth-over or hide pressure peaks originating from underlying tumors 112” [Column 6, Line 40-42], under broadest reasonable interpretation, the membrane or window 110 is an acoustically transmissive window.

Takaya teaches “wherein the acoustically transmissive window comprises a further elastomer layer having conductive particles dispersed therein” [Column 2, Lines 6-12; Abstract].
In regard to the elastomer layer having conductive particles dispersed therein, Takaya discloses “In order to accomplish the above and other objects, the compound according to the invention comprises a matrix material having insulating and elastomeric properties, and conductive particles of a macromolecular material having a spherical particle configuration and baked and carbonized, the conductive particles being incorporated and dispersed into the matrix material” [Column 2, Lines 6-12]. Furthermore, Takaya discloses “The invention relates to a pressure-sensitive conductive elastomer compound which exhibits high resistance (insulating performance) when it is in non-pressed condition and the resistance of which, as the compound is pressed, varies according to the magnitude of the pressure. The compound comprises a matrix material […]” [Abstract]. Since the pressure-sensitive conductive elastomer compound includes a matrix material that has elastomeric properties, under broadest reasonable interpretation, the matrix material constitutes an elastomer layer. Furthermore, since the matrix material includes conductive particles that are incorporated and dispersed into the matrix material, under broadest reasonable interpretation, the elastomer layer has conductive particles dispersed in the elastomer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound device of Sliwa so as to include the conductive particles disclosed in Takaya in order to allow the elastomer layer to detect changes in pressure. The elastomer layer is intended to protect the patient as well as the transducer arrangement as ultrasonic waves are transmitted through the patient. These spherical particles have conductivity and it is possible to use particles that have uniform particle size to allow the compound to have highly stable pressure-sensitive 
The combination of Sliwa, Lee, Takaya and Boenning does not teach “the elastomer having a temperature-sensitive conductivity, the ultrasound device further comprising a further electrode arrangement coupled to said further elastomer layer adapted to measure said temperature-sensitive conductivity”.
Barnes teaches the elastomer having a temperature-sensitive conductivity, the ultrasound device further comprising a further electrode arrangement coupled to said further elastomer layer adapted to measure said temperature-sensitive conductivity” [0030, 0028, 0032].
In regard to the elastomer having temperature-sensitive conductivity and a further electrode arrangement being adapted to measure temperature sensitive conductivity, Barnes discloses “In one embodiment the sensor 16 comprises a temperature sensor connected with a probe housing 12 adjacent to the acoustic window 20 on a same side surface 22 of the probe housing 12 as the acoustic window 20. Where the temperature sensor 16 is positioned within the probe housing 12, a temperature of the probe housing or transducer elements 14 is measured. Transducer probes 10 must be maintained at a temperature that prevents injury to a patient. By monitoring a temperature of the transducer probe 10, various characteristics of operation of the transducer probe may be altered to avoid patient injury” [0030]. Since the “sensor 16 is a temperature sensor, pressure sensor, microphone, chemical sensor, viscosity sensor, gas sensor or other sensor now known or later developed for sensing non-ultrasound information. The sensor 16 comprises a microelectromechanical device, an integrated circuit device, discrete analog component, digital component, combinations thereof or other sensor device now known or later developed” [0028], under broadest reasonable interpretation, the sensor 16 constitutes an electrode. Additionally, in order to be able to detect temperature, the elastomer layer covering the transducer arrangement had to have a temperature-sensitive conductivity. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sliwa, Lee, Takaya and Boenning so as to include the elastomer that has temperature-sensitive conductivity and the electrode arrangement for measuring the temperature sensitive conductivity disclosed in Barnes in order to enable the monitoring of temperature within the elastomer layer. Depending on the sensitivity of the patient, the temperature of the elastomer layer could potentially cause discomfort within the tissue of the patient. By measuring the temperature conductivity of the elastomer level, the physician can determine when the elastomer layer has become overheated and can therefore remove and/or deactivate the ultrasound device to avoid potential discomfort to the patient being examined.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa Jr. et al. US 6511427 B1 "Sliwa", Lee US 20070036492 A1 “Lee”, Takaya et al. US 5175214 A "Takaya" and Boenning US 4935699 A “Boenning”  as applied to claims 1-2, 4-6, and 14 above, and further in view of Davidsen WO 2015044827 A1 “Davidsen”.
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Sliwa, Lee, Takaya and Boenning teaches “the ultrasound device of claim 1” as stated in the rejection above.
The combination of Sliwa, Lee, Takaya and Boenning does not teach that the “ultrasound system further comprising a power supply adapted to drive the transducer arrangement of the ultrasound device, wherein the power supply is responsive to the electrode arrangement and adapted to disable the transducer arrangement upon a signal from the electrode arrangement indicative of a change in resistivity of the elastomer layer” [Abstract; Page 8, Line 29-Page 9, Line 3; Page 9, Lines 12-17; Page 1, Lines 12-15; Page 9, Lines 24-27].
In regard to the ultrasound system comprising a power supply adapted to drive the transducer arrangement of the ultrasound device, Davidsen discloses “An ultrasound transducer assembly 10 is disclosed comprising a plurality of transducer elements (32) for transmitting and receiving ultrasound waves (24) each having a substrate (40) and a flexible membrane (46) disposed in a distance from a substrate. An AC voltage control unit (56) provided for controlling an AC voltage provided to each of the transducer elements and a DC voltage control unit (60) for controlling a DC bias voltage provided to the transducer elements in order to bring the flexible membranes in a collapse mode in contact with the substrate. The DC voltage control unit is adapted to disconnect the DC bias voltage from the transducer elements temporarily during the operation of the ultrasound transducer assembly to limit the collapse mode” [Abstract]. Furthermore, Davidsen discloses that the ultrasound transducer assembly 10 includes a plurality of transducer elements 32, and that the “main frame 16 that comprises a driver device 52 for driving the transducer elements 32 of the transducer array 30 in the ultrasound transducer 14. The driver device comprises an AC voltage supply 54 and an AC voltage control unit for controlling the AC dc to the transducer elements 32” [Page 8, Line 29-Page 9, Line 3], under broadest reasonable interpretation the ultrasound transducer assembly constitutes an ultrasound system. Furthermore, since the driver device 52 includes the AC voltage control unit 56 and the DC voltage control unit to control the AC voltage and the DC bias voltage provided to the transducer elements, under broadest reasonable interpretation, the driver device constitutes a power supply to drive the transducer arrangement of the ultrasound device.
In regard to the power supply being responsive to the electrode arrangement and adapted to disable the transducer arrangement upon a signal from the electrode arrangement indicative of a change in resistivity of the elastomer layer, Davidsen discloses “The DC voltage control unit 60 switches the DC voltage provided by the DC voltage supply 58 off or disconnects the DC voltage supply 58 from the transducer elements 32 in order to limit or interrupt the collapse mode of the transducer elements 32. The DC voltage control unit 60 disconnects the DC voltage supply 58 from the transducer elements 32 during a dead time of the transducer elements 32, e.g. between transmitting of the ultrasound waves 24 and receiving of the ultrasound waves 25” [Page 9, Lines 12-17]. Additionally, in regard to the electrode arrangement, Davidsen discloses “For detecting ultrasound waves, a vibration of the flexible membrane, which move or vibrate according to the receiving ultrasound waves, can be detected by measuring a variation of the capacitance between electrodes of the flexible membrane and a substrate of the CMUT cells” [Page 1, Lines 12-15]. In order for the DC voltage control unit to switch the DC voltage supply off or disconnect the DC voltage supply from the transducer element, under broadest reasonable interpretation, the power supply (i.e. the driver device) had to have been responsive to the electrode arrangement and adapted to disable the transducer arrangement upon a signal from the electrode arrangement indicative of a change in resistivity of the elastomer layer. 

In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, the combination of Sliwa, Lee, Takaya and Boenning does not teach “wherein the transducer arrangement comprises a plurality of capacitive micromachined ultrasonic transducers, each transducer comprising: a membrane over a substrate, the membrane and the substrate delimiting a cavity; a first electrode on the substrate separated from the cavity by a first electrically insulating layer; and a second electrode supported by the membrane opposite the first electrode; wherein the power supply is adapted to provide the first electrodes and the second electrodes of the respective capacitive micromachined ultrasound transducers with: a bias voltage that forces the membranes of selected capacitive micromachined ultrasound transducers into a collapsed mode; and an alternating voltage on top of the bias voltage that forces the membranes in the collapsed mode to resonate”.

In regard to the transducer arrangement comprising a plurality of capacitive micromachined ultrasonic transducers, each transducer comprising: a membrane over a substrate, the membrane and the substrate delimiting a cavity, Davidsen discloses an “Ultrasound transducer elements 32 for transmitting and receiving ultrasound waves (24, 25) each having a substrate (40) and a flexible membrane (46) disposed in a distance from a substrate” [Claim 1]. Furthermore, in regard to the plurality of transducer elements being capacitive micromachined ultrasonic transducers, Davidsen discloses “In particular the present invention relates to an ultrasound imaging unit comprising capacitive micro-machined ultrasound transducer elements for emitting and receiving ultrasound waves and for providing ultrasound images” [Page 1, Lines 4-6]. Therefore, the plurality of transducer elements are capacitive micromachined ultrasonic transducers. As shown in FIGS. 3a and 3b, the transducer element 32 includes the flexible membrane 46 is over the substrate 40, therefore under broadest reasonable interpretation, the membrane and substrate can delimit a cavity. 
In regard to a first electrode on the substrate separated from the cavity by a first electrically insulating layer and a second electrode supported by the membrane opposite the first electrode, 
In regard to the power supply being adapted to provide the first electrodes and the second electrodes of the respective capacitive micromachined ultrasound transducers with: a bias voltage that forces the membranes of selected capacitive micromachined ultrasound transducers into a collapsed mode, Davidsen discloses “A DC voltage control unit for controlling a DC bias voltage provided to the transducer elements in order to bring the flexible membranes in a collapse mode into contact with the substrate, wherein the DC voltage control unit is adapted to disconnect the DC bias voltage from the transducer elements temporarily during the operation of the ultrasound transducer assembly to limit the collapse mode” [Page 2, Lines 29-34]. Since the DC voltage control unit is located within the driver device (i.e. the power supply) and is able to control the DC bias voltage that is provided to the 
In regard to the power supply being adapted to provide the first electrodes and the second electrodes of the respective capacitive micromachined ultrasound transducers with and an alternating voltage on top of the bias voltage that forces the membranes in the collapsed mode to resonate, Davidsen discloses “an AC voltage control unit for controlling an AC voltage provided to each of the transducer elements” [Page 2, Lines 27-28]. Additionally, Davidsen discloses “the plurality of transducer elements for transmitting and receiving ultrasound waves (24, 25) each having a substrate (40) and a flexible membrane (46) disposed in a distance from a substrate” [Claim 1]. Since the AC voltage control unit is within the driver device (i.e. the power supply) and can provide an AC voltage (i.e. an alternating voltage) to the transducer elements, and the ultrasound device includes first and second electrodes [Page 7, Line 33-Page 8, Line 5], under broadest reasonable interpretation, the power supply being adapted to provide the first electrodes and the second electrodes of the respective capacitive micromachined ultrasound transducers with and an alternating voltage on top of the bias voltage that forces the membranes in the collapsed mode to resonate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sliwa, Lee, Takaya and Boenning so as to include the power supply of Davidsen in order to deactivate the transducer arrangement when a specific condition is reached. Since the driving device can cause the DC voltage control unit to disconnect the DC . 
Response to Arguments
Applicant’s arguments, see Remarks page 6, filed on 05/18/2021, with respect to the objections to the drawings have been fully considered and are persuasive given the amendments to the specification. Therefore, the objections to the drawings in the final office action of 03/15/2021 have been withdrawn.
Applicant’s arguments, see Remarks page 9, filed on 05/18/2021, with respect to the rejection of the claims under 35 U.S.C 103 have been fully considered and are persuasive given the amendment to claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lee US 20070036492 A1 “Lee” and Boenning US 4935699 A “Boenning” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kandori et al. US 20120086307 A1 “Kandori”
Jenninger et al. US 20140312737 A1 “Jenninger”
Kandori et al. US 20120194107 A1 “Kandori-2”
Eichhorn et al. US 20150064675 A1 “Eichhorn”
Kandori is pertinent to the applicant’s disclosure because it involves an electromechanical transduce that includes a plurality of elements including at least one cell that includes a first electrode and a second electrode opposed to the first electrode with a gap sandwiched therebetween and a direct-current voltage to separately apply a direct-current voltage to the first electrodes in each element” [Abstract].
Jenninger is pertinent to the applicant’s disclosure because it involves a multi-layer composite that comprises a least two electroactive layers positioned between a first electrically conductive layer and a second electrically conductive layer […] wherein at least one other of the at least two electroactive layers is a dielectric elastomer layer” [Abstract].
Kandori-2 is pertinent to the applicant’s disclosure because it relates to a control apparatus and control method for a capacitive electromechanical transducer with small decrease in transmission/reception efficiency, and with sets of transmission/reception characteristics with different frequency ranges” [Abstract].
Eichhorn is pertinent to the applicant’s disclosure because it involves an elastomer with conductive nanoparticles [0080].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793